Holderman, J. This matter coming on to be heard upon the motion of Respondent to dismiss the claim herein, due notice being given, and the Court being fully advised in the premises, finds that: 1. Claimant has brought this action, based upon a lapsed appropriation for products or services supplied during fiscal year 1978. 2. Rule 14 of the Rules of the Court of Claims of the State of Illinois states that departmental reports, submitted by State departments, are prima facie evidence of the facts set forth therein. 3. The report of the Department of Administrative Services states that at the close of fiscal year 1978 there were no funds remaining in the appropriation to pay the subject invoice, nor were there funds available for transfer. 4. Section 30 of an Act in relation to State Finance (Ill. Rev. Stat. 1979, ch. 127, par. 166), prohibits obligating the State to any indebtedness in excess of the money appropriated for a department. Likewise, the Court of Claims has no authority to grant an award in cases where the balance of the appropriation remaining is insufficient. It is hereby ordered that the motion of respondent be, and the same is, granted and this claim is dismissed.